DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B (Fig. 8A) in the reply filed on 9/23/2022 is acknowledged. NOTE: applicant failed to elect which species from Group II they would like to proceed with.  Since none of the elected pending claims are drawn to either species in Group II, examiner has proceeded with review of the claims.  However, applicant must complete their election by elected either Species F or Species G from the Species Group II regarding the abrasive element eccentricity type before claims to these figures are added to prosecution.
Claims 1-3 and 18-39 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/23/2022.  NOTE: examiner left applicant’s attorney a voicemail regarding the withdrawn claims and what claims have been considered to read on Species B (Fig. 8A).  Examiner has further withdrawn claims 8-11, 14, 15, 17, 42, & 43 as they read on non-elected species.  Claims 4-7, 12, 13, 16, 40, and 41 will be examined as part of the elected species.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4-7, 12, 13, 16, 40, & 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shturman et al. (US Pub. No. 2003/0139689 A1).
Regarding claim 4, Shturman et al. disclose a rotational medical device (Fig. 52) having a drive shaft 1300 (tubular element that rotates with coiled element attached thereto; Fig. 52 & paragraph [01313]) and an operatively connected prime mover 1110 (paragraph [0126] recites that US Pat. No. 6,132,444 is incorporated herein - and it discloses that the drive shaft is driven by a turbine or similar rotational drive mechanism - column 5, lines 59-61 of ‘444) adapted to rotate the drive shaft 1300 and an abrasive element 1118 (Fig. 52) connected to the drive shaft 1300 (via coil member 1116), the drive shaft 1300 having an outer diameter and a rotational axis, the rotational medical device comprising: a proximal spring drag element (see annotated Fig. 52 below) surrounding the drive shaft 1300 and comprising an outer diameter that is greater than the outer diameter of the drive shaft 1300 (see annotated Fig. 52 below).  

    PNG
    media_image1.png
    549
    870
    media_image1.png
    Greyscale

Regarding claim 5, Shturman et al. further disclose a distal spring drag element (see annotated Fig. 52 above) surrounding the drive shaft 1300 and comprising an outer diameter that is greater than the outer diameter of the drive shaft 1300.  
Regarding claim 6, Shturman et al. further disclose wherein the abrasive element 1118 comprises an eccentric crown (Fig. 52) and comprising a center of mass radially spaced away from the rotational axis of the drive shaft 1300 (Fig. 52), and wherein the proximal spring drag element comprises a center of mass located on the rotational axis of the drive shaft 1300 (see annotated Fig. 52 above).
Regarding claim 7, Shturman et al. further disclose wherein the abrasive element 1118 comprises an eccentric crown comprising a center of mass radially spaced away from the rotational axis of the drive shaft 1300 (Fig. 52), and wherein both the proximal spring drag element and the distal spring drag element comprise centers of mass located on the rotational axis of the drive shaft 1300 (see annotated Fig. 52 above).  
Regarding claim 12, Shturman et al. further disclose wherein the abrasive element 1118 is longitudinally spaced away from at least one of the proximal spring drag element and the distal spring drag element (see annotated Fig. 52 above - 1118 is spaced longitudinally from what is being considered the proximal and distal spring drag sections).
Regarding claim 13, Shturman et al. further disclose wherein the abrasive element 1118 is longitudinally spaced away from the proximal spring drag element (see annotated Fig. 52 above - 1118 is spaced longitudinally from what is being considered the proximal spring drag section).
Regarding claim 16, Shturman et al. further disclose wherein the abrasive element 1118 comprises a length that is less than a length of the proximal spring drag element (annotated Fig. 52 showing the proximal spring drag element shows a cutaway portion of the entire system, the proximal spring portion extends proximally along the length of the system - see Fig. 51 - to the rotational drive mechanism located within handpiece 1110).  
Regarding claim 40, Shturman et al. further disclose wherein the abrasive element 1118 comprises a center of mass that is radially spaced away from the rotational axis of the drive shaft 1300 (Fig. 52).  
Regarding claim 41, Shturman et al. further disclose wherein the proximal spring drag element comprises a center of mass that is located on the rotational axis of the drive shaft 1300 (see annotated Fig. 52 above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Adrian et al. (US Pat. No. 5,925,055) disclose a rotational medical device (Figs. 1-2A) having a drive shaft 20 (Figs. 1-2A) and an operatively connected prime mover 22 (Figs. 1-2A) adapted to rotate the drive shaft 20, and an abrasive element 30 (Fig. 2A) connected to the drive shaft 20, the drive shaft 20 having an outer diameter and a rotational axis, the rotational medical device comprising: a proximal spring drag element 60 (Fig. 2A) surrounding the drive shaft 20 and comprising an outer diameter that is greater than the outer diameter of the drive shaft 20 (Fig. 2A); wherein the abrasive element 30 is longitudinally spaced away from the proximal spring drag element 60 (Fig. 2A); and wherein the proximal spring drag element 60 comprises a center of mass that is located on the rotational axis of the drive shaft 20 (Fig. 2A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        November 18, 2022